Citation Nr: 1732013	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral foot calluses.

2.  Entitlement to an evaluation in excess of 10 percent for left foot callus on the plantar surface of the left great toe.

3.  Entitlement to an evaluation in excess of 10 percent for right foot callus on the plantar surface of the right great toe.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served a period of active duty training from March 1979 to June 1979, with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims for increased ratings for the right and left foot disabilities and a TDIU were previously before the Board in April 2015 and March 2016.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for major depressive disorder, and the originating agency included other specified depressive disorder, and opioid use disorder in the April 2016 rating decision denying the claim.  However, as the Veteran's claim on appeal encompasses all symptoms of an acquired psychiatric disorder due to service-connected bilateral foot calluses, the Board has expanded the claim to include all acquired psychiatric disorders to be consistent with the Court's decision in Clemons.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has an acquired psychiatric disorder related to active service; any current acquired psychiatric disorder was not present until more than one year after separation from active service and is not caused or permanently worsened by service-connected bilateral foot disabilities.

2.  The Veteran's left foot callus on the plantar surface of the left great toe has been manifested by no more than moderate foot injury.

3.  The Veteran's right foot callus on the plantar surface of the right great toe has been manifested by no more than moderate foot injury.

4.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected bilateral foot calluses on the plantar surfaces of the great toes rendered him unable to secure or maintain any substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, (2016).

2.  The criteria for a rating in excess of 10 percent for left foot callus on the plantar surface of the left great toe have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for a rating in excess of 10 percent for right foot callus on the plantar surface of the right great toe have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to VA's duty to notify, the Board notes that a noncompensable evaluation for a bilateral foot disability was confirmed and continued in a December 2008 rating decision, the Veteran disagreed with the decision and was issued a Statement of the Case (SOC) in July 2009.  Although the SOC was returned as undeliverable, it was resent in September 2009 and there is no indication that the September 2009 letter was returned.  The Veteran inquired about the status of his disagreement in March 2011, but did not substantively appeal, and the March 2011 inquiry was properly construed as a new claim for increase.  See 38 C.F.R. §§ 19.30, 19.32.

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Acquired psychiatric disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is caused or permanently worsened by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran asserts that he has an acquired psychiatric disorder related to his service-connected bilateral foot disabilities.  Specifically, the Veteran claims that he has psychiatric symptoms, to include anxiety and depression, related to coping with the medical condition and due to fear of others stepping on his feet in public places.

As an initial matter, the Board finds the preponderance of the evidence against a finding that a disorder was incurred during the Veteran's active duty training.  Service treatment records are negative for treatment of psychiatric symptoms and a January 1979 separation examination was negative for any psychiatric abnormalities.  Moreover, the Veteran does not contend that his acquired psychiatric disorder began in service or is directly related to active service.  Treatment records indicate the Veteran first sought treatment for depressive symptoms in 2009 and there is no competent evidence of a nexus between the Veteran's acquired psychiatric disorder and his military service.  To the extent that the Veteran asserts that he began using opiates and other substances prior to his period of active duty training and thereafter, the Board notes that service connection may not be awarded for a substance abuse disorder based on in-service incurrence or aggravation.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301(a) (2016).  Therefore service connection on a direct basis is not warranted for this claim.  

The Board also finds the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that is caused or permanently worsened by his service-connected bilateral foot disabilities.  

The April 2016 examination and medical opinion determined that the Veteran's depressive disorder was less likely than not due to his bilateral foot disabilities, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The examiner is a VA psychologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file and pertinent medical history and provides a persuasive rationale that it would require speculation to determine if the depressive symptoms were due to the feet because he had many stressors that all could reasonably contribute to depressive symptoms at the time his depressive symptoms first presented in 2009, to include chronic heroin use, homelessness, unemployment, diabetes, and chronic foot pain.  Further, the examiner noted that the chronic foot pain could have been caused by multiple diagnoses other than the bilateral foot calluses, such as chronic plantar fasciitis and diabetic neuropathy.  The April 2016 examiner found no evidence indicating the Veteran's depressive symptoms were related to the service-connected bilateral foot disabilities other than a private medical opinion that did not consider or discuss the Veteran's history of substance use and other potential stressors when determining that the psychiatric disorder was related to his feet.   

The examiner's opinion is consistent with the other evidence of record, to include post-service treatment records indicating psychiatric treatment for depressive symptoms have been attributed to post-service stressors unrelated to his active duty training or service-connected bilateral foot calluses.  Specifically, a November 2009 disability evaluation reviewed the Veteran's history of substance abuse since he was a teenager and noted that symptoms of depression and anxiety increased since being unemployed.  VA treatment records in connection with ongoing support for substance abuse, to include an October 2015 VA treatment record assessing antisocial traits and diagnoses opioid use disorder.  A March 2017 VA treatment note assessed bereavement since September 2016 due to the death of his brother and illness of his mother and indicated that the Veteran reported sadness when thinking of his brother but denied overt depression.  

As noted by the April 2016 examiner, the sole medical evidence of record finding a link between the Veteran's variously diagnosed psychiatric disorder is a November 2015 private assessment by Dr. K.U. that reported the Veteran met the diagnostic criteria for major depressive disorder that was caused or aggravated by his bilateral foot calluses.  However, the Board finds the private medical opinion of minimal probative value as Dr. K.U. did not consider the Veteran's full, relevant medical history when providing the positive medical opinion.  See Guerrieri, 4 Vet. App. at 470-71; Prejean, 13 Vet. App. at 448-49.  Specifically, the private opinion did not note or discuss the Veteran's history of substance abuse or symptoms related to death and illness of his family members.  

The Board finds the VA examiner's opinion to be the most probative evidence of record and that it is supported by other evidence of record.  Although the Veteran may sincerely believe that an acquired psychiatric disorder is related to his service-connected bilateral foot calluses, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service or service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The competent, probative medical evidence does not support a finding that an acquired psychiatric disorder, manifested by depressive symptoms, is related to the Veteran's service-connected bilateral foot calluses.

In summary, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder was caused or aggravated by service or service-connected bilateral foot calluses.  Thus, the claim for service connection is denied.  

II. Bilateral foot calluses

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Service connection for calluses of the feet with athlete's foot was granted in an April 1980 rating decision and assigned a noncompensable evaluation under Diagnostic Code 7819, effective June 1979.  As discussed above, the Veteran's current claim for increase of the evaluation of the bilateral foot calluses was received in March 2011, and the July 2011 rating decision on appeal confirmed and continued a noncompensable evaluation.  Pursuant to an April 2015 Board remand, the Appeals Management Center (AMC) bifurcated the bilateral foot disability and granted separate 10 percent evaluations for right and left callus on the plantar surfaces of the great toes under Diagnostic Code 5284.

The Veteran's right and left foot calluses on the plantar surface of the great toes are rated as other foot injuries under Diagnostic Code 5284, which assigns ratings based upon the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for moderate foot injury, a 20 percent evaluation is warranted for moderately severe foot injury, a 30 percent evaluation is warranted for severe foot injury, and a 40 percent evaluation is warranted for a foot injury with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The rating schedule does not define the terms "moderate," "moderately severe," or "severe," as used in the Schedule of Ratings to describe the degree of impairment.  Rather, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2016).

For the Veteran's right and left foot callus on the plantar surface of the great toes to warrant a higher evaluation, the evidence must demonstrate that the foot injury is at least moderately severe.  After careful review of the evidence, the Board finds the preponderance of the evidence does not support a moderately severe injury to either foot during the period on appeal.  Rather, the Veteran's right and left foot calluses on the plantar surface of the great toes more nearly approximates moderate foot injuries.  See 38 C.F.R. § 4.7.  The evidence of record consistently describes the disabilities as moderate.

During the July 2015 and April 2017 examinations, the examiner found the Veteran's bilateral calluses on the plantar surfaces of the great toes were moderate in severity and resulted in pain on movement and weight-bearing, and interfered with standing and walking.  

Pursuant to the March 2016 Board remand, the April 2017 VA examiner found the Veteran's other foot diagnoses of plantar fasciitis, diabetic neuropathy, metarsalgia hammertoe, hallux valgus, and arthritis were not attributable to the service-connected calluses and indicated that the symptoms of the calluses included pain and flare-ups of pain that caused functional limitations of pain on weight-bearing, disturbance of locomotion, and interference with standing and walking for more than 45 minutes, which resulted in moderate bilateral foot injuries.  

The Board finds the VA examiners' conclusions that the bilateral calluses resulted in moderate foot injuries consistent with other evidence of record.  Even without determining which foot symptoms were solely attributable to the service-connected calluses, VA treatment records in August 2015, October 2015, and February 2016 noted the Veteran's bilateral foot disability resulted in moderate risk due to decreased sensation and foot deformity with diagnosis of diabetes but noted that the bilateral foot pulses were palpable and skin color and temperature were normal.  At no time during the period on appeal has any VA examiner or treating medical professional described the Veteran's bilateral foot disabilities as "moderately severe" or "severe."  

As the Veteran's bilateral foot disability were, at most, manifested by moderate foot injuries due to calluses on plantar surfaces of the right and left big toes, the Board finds the disabilities are more accurately reflected as moderate foot injuries with functional limitations due to pain, which is in line with his current 10 percent disability evaluations.  

The Veteran is competent to attest to things he experiences through his senses and he has stated that the bilateral foot disabilities result in pain that causes functional limitations that limit walking and standing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The lay statements do not indicate that the Veteran has moderately severe foot injuries to warrant a higher evaluation during the period on appeal.  

As the preponderance of the evidence is against a finding that the Veteran's disabilities more nearly approximate the criteria for higher ratings, ratings in excess of 10 percent are not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The issue of entitlement to a TDIU is addressed below.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

The Veteran contends that he became unable to work due to his bilateral foot calluses because they limit his ability to walk and stand for prolonged periods.  The Board previously determined that a claim for a TDIU was raised by the record in a March 2016 remand and the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability in September 2016.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU for the entire period on appeal.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran has not met the schedular requirements for a TDIU as service connection is established for right foot callus on the plantar surface of the great toe, rated 10 percent disabling, and left foot callus on the plantar surface of the great toe, rated 10 percent disabling, for a combined rating of 20 percent with bilateral factor.  See 38 C.F.R. § 4.16(a) (If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.).  Therefore, the Veteran's claim of entitlement to the benefits will be considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  

The Board concludes that the Veteran's service-connected bilateral foot calluses do not render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.).

The Veteran completed two years of a high school education and has previous work experience in printing, warehouse jobs, marketing, security work, and as a van driver.  Social Security Administration (SSA) records also report that he worked as a laborer from 1997 to 1998, a security guard from 1998 to 2005, a driver from 2006 to 2007, and a warehouse worker from 2007 to 2008.  An April 2016 mental disorders examination provided an occupational history that noted the Veteran worked primarily in printing jobs but that his work history was sporadic as he would become frustrated and leave.  The examiner noted the Veteran last worked in graphics at a warehouse and left in 2012 due to difficulty standing for long periods due to foot pain.  

The medical evidence indicates that the Veteran's bilateral foot calluses cause functional limitations on his ability to stand and walk for prolonged periods, but does not demonstrate that he would be unable to work in a sedentary position or an occupation such as van driver.  The Veteran's former employer indicated the Veteran terminated his employment as a van driver in November 2007 to seek or accept other employment, but did not include his service-connected foot calluses when describing why the Veteran left the position.  In addition, the Veteran reported that he worked in marketing and the evidence does not suggest that he would be unable to pursue similar employment due to functional limitations caused by his service-connected bilateral calluses of the plantar surfaces of the great toes.

In this regard, a November 2009 disability evaluation indicated the Veteran was unable to stand for over three or four hours due to pain and explained that the Veteran's primary work limitations would be physical but that he was able to understand simple and relatively complex instructions and tasks within a work setting.  A SSA disability determination found to be disabled since 2008 primarily due to non-service connected diabetes and mood disorder.  Although the July 2015 and April 2017 examiners found the Veteran's bilateral foot calluses impeded his ability to walk and stand for prolonged periods, the April 2017 examiner noted that the foot disabilities did not affect the Veteran's ability to perform sedentary activities such as pulling, pushing, filing, gripping, grasping, typing, answering telephones, interacting with people, driving, bending, twisting, and reaching overhead.  Based on the above, the Board finds that the Veteran's service-connected bilateral calluses of the plantar surfaces of the great toes do not render him unable to secure or follow substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that although the medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, the rating official is responsible for interpreting the findings in light of the whole recorded history so that the current rating may accurately reflect the elements of disability present.).

As the Veteran does not meet the schedular requirements for a TDIU and referral is not appropriate in this case, entitlement to TDIU must be denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.

An evaluation in excess of 10 percent for a left foot callus on the plantar surface of the great toe is denied.

An evaluation in excess of 10 percent for a right foot callus on the plantar surface of the great toe is denied.

Entitlement to TDIU is denied.


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


